Per Curiam.
We have an equitable jurisdiction over ludements entered up by confession on bonds and warrants of attorney, The proper course is to direct an issue to try the charge of fraud, Let an issue, therefore, be made up between the parties, under the direction of one of the justices of this court, in such manner that the plaintiff be bound, on the trial of the issue, to set forth and prove the matters and consideration for which the bond was given j ¿efen¿{ant - and that the issue be tried at the next Scoharie circuit; and that T. G, the creditor, in whose behalf the application is made, be permitted to subpeena witnesses to attend such trial, in the name of the defendant; and that all further proceedings on the said judgment and execution be stayed, until the further order of this court.